Citation Nr: 0008458	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  93-18 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for ankylosis of the 
left thumb (minor), currently rated as 20 percent disabling.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1968 to 
December 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Houston, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).  

In August 1995 the Board remanded the above issue for further 
development.  Pursuant to this development, in May 1996 the 
RO granted, in pertinent part, a 20 percent evaluation for 
ankylosis of the left thumb (minor), effective August 6, 
1971.  It also granted service connection for left median 
nerve impairment (minor) as secondary to the left thumb 
injury, assigning a 10 percent disability rating.  The 
evaluation of the left median nerve impairment was not 
appealed by the veteran.  

In May 1997 the Board remanded the issue of entitlement to an 
increased evaluation for post-operative residuals of a 
(minor) left thumb injury with ankylosis for further 
development.  The case was again remanded by the Board for 
further development in August 1998.  The case has since been 
returned to the Board for further appellate review.  

Since the August 1998 Board remand, the veteran has submitted 
numerous statements in which it has been indicated that the 
disability resulting from the left median nerve impairment 
has increased in severity.  As this issue has been neither 
procedurally developed nor certified for appellate review, 
the Board is referring it to the RO for initial consideration 
and appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).

The veteran has also submitted a variety of statements 
contending that he has a disability of the left upper 
extremity (to include disabilities of the left hand and 
wrist), with degenerative changes that is secondary to his 
service-connected left thumb injury.  As this issue has been 
neither procedurally developed nor certified for appellate 
review, the Board is referring it to the RO for initial 
consideration and appropriate action.  Godfrey, supra.  

During the July 1993 hearing the veteran indicated that his 
left thumb disability had resulted in a disability to his 
left index finger.  Transcript, p. 5.  As this issue has been 
neither procedurally developed nor certified for appellate 
review, the Board is referring it to the RO for initial 
consideration and appropriate action.  Godfrey, supra.  

Finally, the Board notes that the veteran contended during 
the October 1999 VA examination to being unemployed since 
1984 and that he was unable to work because of his left thumb 
injury.  The Board is of the opinion that the veteran has 
therefore raised the issue of entitlement to a total 
disability evaluation for compensation purposes on the basis 
of individual unemployability (TDIU).  As this issue has been 
neither procedurally developed nor certified for appellate 
review, and because there is another component of his left 
thumb injury that is not currently before the Board (the left 
median nerve impairment) the Board is referring it to the RO 
for initial consideration and appropriate action.  Godfrey, 
supra; see also VAOPGCPREC 6-96.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Ankylosis of the left thumb (minor) is currently 
evaluated as 20 percent which is the maximum evaluation for 
such disability.  

3.  Ankylosis of the left thumb (minor) has not rendered the 
veteran's disability picture unusual or exceptional in 
nature, markedly interfered with employment, or required 
frequent inpatient care as to render impractical the 
application of regular schedular standards.  




CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
ankylosis of the left thumb (minor) have not been met.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.321(b), 
4.1, 4.2, 4.3, 4.7, 4.14, 4.71a, Diagnostic Code 5224 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The pertinent evidence of record shows that the veteran 
raised a claim for entitlement to an increased evaluation of 
his left thumb disability for which he had previous surgery 
in May 1991.  

In a statement dated from June 1991, the veteran reported 
that he was experiencing severe pain in his left hand.  He 
indicated that he was unemployed.  

In September 1991 a VA examination was conducted.  Physical 
examination revealed no flexion ability of the 
interphalangeal (IP) joint of the left thumb.  It was in a 
sustained extension contracture posture.  Motor function was 
otherwise normal.  There was slight numbness in an area over 
the palm of the left hand on the median aspect.  Reflexes 
were normal in all extremities.  

The impression was a history of a flexor tendon laceration of 
the left flexor pollicis longus to the left thumb with status 
post surgery and current loss of flexion ability in the IP 
joint.  Also found was pain and numbness in the palmar aspect 
of the left hand which "could" be consistent with a left 
median nerve compression.  


During a hearing conducted in April 1992, the veteran 
testified that he was unable to flex his thumb.  Transcript, 
p. 2.  He reported that it had not improved since service and 
that he was still experiencing pain.  Id.  He testified that 
he was unable exert any control over his thumb and that he 
had no strength in the thumb.  Tr., pp. 3-4.  

The veteran testified that he was unable to perform delicate 
maneuvers with his left thumb and fingers.  Tr., p. 4.  He 
also reported numbness.  Id.  

The veteran testified to working for 10 years as a paramedic.  
He reported that he was unable to lift and that a person on 
training would typically be made responsible for such tasks.  
Tr., p. 5.  However, he testified that he had not been 
denied, laid off, or released from any jobs because of his 
left thumb.  Id.  He testified that he was currently working 
as an industrial medic, and indicated that he was concerned 
that he would no longer be able to perform this occupation 
because of the pain.  Id.  

In July 1993 a hearing was conducted.  The veteran testified 
to not being able to move his thumb with the exception of the 
third joint, but that such movement was limited and painful.  
Transcript, pp. 2-5.  He indicated that he had problems with 
gripping anything of weight.  Tr., pp. 6-7.  He testified 
that his disability was constantly painful and that he 
experienced numbness as well.  Tr., pp. 7-8, 10.  He 
testified that the thumb was useless and served no purpose.  
Tr., p. 8.  However, he also indicated that his thumb did 
serve as something to keep an object from moving when he 
picked it up.  Tr., p. 11.  The veteran was also noted during 
the hearing as being able to grasp a microphone and a box of 
rubber bands with his left hand.  Tr., pp. 6, 11.  

The veteran testified to being a paramedic but that he was no 
longer working.  Tr., pp. 7, 11.  He reported that people 
would help him with his job when he was working.  Tr., p. 7.  


In May 1996 the RO, in pertinent part, granted service 
connection for left median nerve impairment (minor) as 
secondary to his left thumb injury.  This specific aspect of 
the decision was not appealed.  

VA records from May 1996 show that the veteran was treated at 
that time for pain in the left thumb.  Examination revealed 
no redness or swelling.  

In a statement received in December 1998 the veteran 
specifically contended that he had degenerative changes in 
his left thumb and that x-rays, clinical records, and VA 
examinations showed this.  The veteran had previously 
referred to receiving treatment at the VA Medical Center 
(VAMC) in Houston and at the Texas Rehabilitation Commission, 
Medical and Surgical Clinic.  

Pursuant to this, the RO requested records from these 
facilities and notified the veteran of this.  In January 1998 
the Texas Rehabilitation Commission, Medical and Surgical 
Clinic noted that it could not find records of x-rays or 
treatment for his thumb, hand, or wrist.  It was found that a 
physical examination had been performed in May 1999.  

Additional VA records from Houston were received, and they 
show that the veteran was treated for pain in his left hand 
in August and September of 1998.  The veteran was noted as 
reporting that he was in severe pain and unable to work.  
Other medical problems were denied.  Examination revealed a 
well-healed scar.  X-rays of the left wrist and left hand 
were ordered.  The diagnosis was degenerative joint disease.  
It was also noted that the veteran was not service connected 
for a disability of the hand.  

Another VA medical record from August and September 1998 
noted that the veteran had osteoarthritis, but that it was 
unspecified whether this was localized or generalized.  A 
progress note from October 1998 reflected the history of the 
veteran's left thumb injury and subsequent reconstructive 
surgery.  It was noted that he currently had a boutonnière 
deformity on his left thumb and his thenar mass was 
decreased.  
In January 1999 the veteran was seen for a history of pain in 
his left hand.  He reported that he was unable to use his 
left hand.  VA records indicate that films were taken of the 
left wrist and hand, and these were interpreted as revealing 
degenerative joint disease.  

In October 1999 a VA examination was conducted.  It was noted 
that the "C-file" and service medical records had been 
reviewed.  The veteran stated that he was right hand 
dominant.  He stated that he was a paramedic until 1984 and 
had been unemployed since that time.  He contended that he 
was unable to work because of his left thumb.  

Examination revealed a five centimeter (cm) longitudinal 
incision along the volar radial aspect of the thumb, and a 
small puncture wound was noted in the muscle belly of the 
thenar muscle.  Sensory evaluation was within normal limits.  
There was a boutonniere type deformity of the thumb at rest 
with flexion of the metacarpal phalangeal (MCP) joint to 60 
degrees and extension of the IP joint to 45 degrees.  
Actively, he asserted no range of motion of the MCP or IP 
joints of the thumb.  Passively, such joints were extended.  
However, this caused him "quite a bit of discomfort."  It 
was also noted that such movement accentuated his scar, 
"which obviously functions as a contractor and constrictor 
of these joints."  

X-rays of the thumb revealed no significant osseous 
abnormalities.  The impression was a flexor pollicis longus 
laceration of the left, non-dominant thumb, status post 
reconstruction with residual symptoms.  

The examiner concluded that the disability did not involve 
muscles, nerves, and/or the circulatory system, and that 
there appeared to be no involvement of the joint structure of 
the thumb.  It appeared to be an isolated tendon lesion with 
a postoperative complication of a contracture of an ill-
placed incision which was found to also inhibit his active 
extension of the MCP and IP joints of the thumb.  He later 
noted that there was no evidence of disuse or muscular 
atrophy and that there appeared to be no other left upper 
extremity problems upon which the left thumb had an impact.  

The examiner further concluded that the thumb disability 
caused significant weakened movement, excess fatigability, 
and incoordination, inhibiting his ability to accurately 
manipulate small objects with his left hand.  However, given 
the fact that the injury involved the non-dominant hand, the 
examiner concluded that there was no evidence to suggest that 
such an injury would render him unemployable in an average 
civil occupation.  

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. 
§ 4.2 (1999); Francisco v. Brown, 7 Vet. App. 55 (1994).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  The Court has acknowledged, however, that when a 
veteran has separate and distinct manifestations attributable 
to the same injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994);  
Fanning v. Brown, 4 Vet. App. 225 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedular is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  

Traumatic arthritis, confirmed by X-ray, is rated as 
degenerative arthritis under Diagnostic Code 5010.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (1999).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
involved under 38 C.F.R. § 4.71a.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (1999).  

When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation is 
warranted with X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups with 
occasional incapacitating exacerbations.  A 10 percent 
evaluation is warranted with X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  The 
20 percent and 10 percent ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation 
of motion.  

38 C.F.R. § 4.17, Plate III graphically illustrates the 
anatomy of bones of the hand.

Motion of the thumb should be described by appropriate 
references to the joints (See Plate III), whose movement is 
limited, with a statement as to how near the tips of the 
thumb can approximate the fingers.  38 C.F.R. § 4.71 (1999).  

In classifying the severity of ankylosis and limitation of 
motion of single digits and combinations of digits the 
following rules will be observed: (1) Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, with 
either joint in extension or in extreme flexion, will be 
rated as amputation.  (2) Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, even 
though each is individually in favorable position, will be 
rated as unfavorable ankylosis.  (3) With only one joint of a 
digit ankylosed or limited in its motion, the determination 
will be made on the basis of whether motion is possible to 
within 2 inches (5.1 centimeters) of the median transverse 
fold of the palm; when so possible, the rating will be for 
favorable ankylosis, otherwise unfavorable.  (4) With the 
thumb, the carpometacarpal joint is to be regarded as 
comparable to the metacarpophalangeal joint of other digits.  
38 C.F.R. § 4.71a, Diagnostic Code 5215 (1999); see Hill v. 
Principi, 3 Vet. App. 540 (1992).  

Compensation under the Rating Schedule for ankylosis of the 
thumb is 20 percent when there is unfavorable ankylosis of 
the major or minor joints, and is 10 percent when there is 
favorable ankylosis of the major or minor joints.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5224.  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. 
§§ 3.102, 4.3 (1999).  

Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  

The Board is also satisfied that all relevant facts have been 
properly developed, and that no further assistance is 
required in order to satisfy the duty to assist mandated by 
38 U.S.C.A. § 5107(a) (West 1991).  

A review of the record indicates that the development 
requested by the Board in its August 1998 remand has been 
completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Specifically, the RO obtained additional VA  treatment 
records pertaining to the veteran and afforded him the 
opportunity to identify additional treatment records which 
were pertinent to his claim.




The record also shows that the RO scheduled (and the veteran 
attended) a VA examination in October 1999.  The report of 
the examination is thorough and responsive to all the Board's 
August 1998 remand questions.  The examination report 
indicates that the claims folder was reviewed by the examiner 
in conjunction with his examination of the veteran.  Thus, 
the Board finds that the development completed in this case 
is in full compliance with the Board's remand instructions.  
Stegall, supra.

The Board also notes that the Texas Rehabilitation Clinic 
indicated that it was unable to find records of x-rays or 
treatment of the veteran's left thumb, hand, or wrist.  It 
was indicated that a physical examination was conducted.  
They did not indicate that they had the actual examination 
report.  Such an examination report, if it does exist, has 
not been associated with the claims file.  

Regardless, the Board concludes that the veteran has not been 
prejudiced by the absence of this record because he is 
already receiving the maximum rating for ankylosis of the 
left thumb, and because there is a more contemporaneous 
medical examination which thoroughly addressed the left thumb 
disability.  The Board therefore believes that a remand of 
this case for the purpose of attempting to obtain the above-
mentioned records, where more recent evidence concerning the 
severity of the impairment has been submitted, would serve no 
useful purpose and would only impose unnecessary burdens on 
VA and the appellant.  See Bernard v. Brown, 4 Vet.App. 384, 
392-94 (1993); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

The veteran is currently receiving the maximum 20 percent 
evaluation for his ankylosis of the left thumb.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5224.  As the current disability 
evaluation of 20 percent contemplates maximum impairment, 
there exists no basis upon which to predicate assignment of a 
higher evaluation by reason of functional loss due to pain, 
limitation of motion, incoordination, atrophy, etc., under 
the criteria of 38 C.F.R. §§ 4.40, 4.45, 4.59.  

It has been held that consideration of functional loss due to 
pain is not required when the current rating is the maximum 
disability rating available for limitation of motion.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

A separate rating is not warranted for arthritis of the left 
thumb.  First, the October 1999 VA examiner noted no 
significant osseous abnormalities of the left thumb.  Second, 
the arthritis is evaluated separately only where limitation 
of motion is evaluated as noncompensable or there is no 
limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003.  Such is not the case here, as the veteran's ankylosis 
of the left thumb is evaluated as 20 percent disabling.  

The veteran testified in July 1993 that the thumb was useless 
and served no purpose.  Tr., p. 8.  However, the Board finds 
that a higher rating based on, by analogy, the diagnostic 
criteria for amputation of the thumb is not warranted.  38 
C.F.R. § 4.71a, Diagnostic Code 5152.  During the July 1993 
hearing, he also indicated that his thumb did serve as 
something to keep an object from moving when he picked it up.  
Tr., p. 11.  The veteran was also noted during the hearing as 
being able to pick up a microphone and a box of rubber bands 
with his left hand.  Tr., pp. 6, 11.  

The Court has held that a separate, additional rating may be 
assigned if the veteran's disability is manifested by a scar 
that is poorly nourished with repeated ulceration, a scar 
that is tender and painful on objective demonstration, or a 
scar that is otherwise causative of limitation of function.  
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (1998); 
Esteban v. Brown, 6 Vet. App. 259 (1998).  

The record has shown no evidence of a poorly ulcerated or 
painful scar.  On examination in September 1998, the scar was 
described as well-healed.  Therefore, a separate rating for a 
painful or poorly ulcerated scar is not warranted under 
Diagnostic Codes 7803 and 7804.  

On VA examination in October 1999 it was indicated that the 
range of motion of the left thumb was limited by a scar.  As 
the evaluation for ankylosis of the veteran's left thumb has 
already been predicated on loss of motion, a separate rating 
for the same symptom under the separate diagnostic criteria 
for scars would violate the rule against pyramiding.  To 
assign a separate rating under Diagnostic Code 7805 would 
result in the evaluation of the same symptom (loss of motion) 
under separate diagnostic codes.  Therefore, such an 
evaluation is not for application.  See 38 C.F.R. § 4.14; 
Esteban, supra.  

An additional rating under the criteria for rating muscle 
wounds is also not warranted.  While there has been some 
evidence of decreased thenar mass, there has been no 
documentation of an actual wound to any muscles of the thumb.  
The October 1999 VA examiner specifically concluded that the 
service-connected left thumb disability did not involve 
muscles.  This is persuasive evidence that an additional 
rating is not warranted based on a wound to a muscle or 
muscles.  See 38 C.F.R. § 4.73.  

With regard to an additional rating for damage to the nerves, 
the Board notes that a separate evaluation for such a 
disability has already been granted by the RO, and this 
disability is not currently before the Board.  

The Board has also considered whether referral for an 
increased evaluation on an extra-schedular basis is 
warranted.  In exceptional cases where evaluations provided 
by the Rating Schedule are found to be inadequate, an extra-
schedular evaluation may be assigned which is commensurate 
with the veteran's average earning capacity impairment due to 
the service-connected disability.  38 C.F.R. § 3.321(b) 
(1999).  

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  

The Court has held that the Board does not have jurisdiction 
to assign an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 
9 Vet.App. 88 (1996).  

However this does not preclude the Board from concluding, on 
its own, that a claim does not meet the criteria for 
submission pursuant to the regulation.  See Bagwell v. Brown, 
9 Vet.App. 337 (1996); VAOPGCPREC 6-96.  The Court has also 
held that the Board must only address referral under 
§ 3.321(b)(1) when exceptional or unusual circumstances are 
present.  Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

In the case at hand, the veteran has indicated that he is 
unable to work because of his left thumb.  He also has 
indicated that his left thumb prevented him from lifting 
during his work as a paramedic.  The Board is of the opinion 
that the veteran has not submitted evidence indicating that 
his left thumb disability affects his employability in ways 
not contemplated by the Rating Schedule.  The mere assertion 
that a disability interferes with employment or renders a 
veteran unemployable does not automatically raise or 
implicate the assertion that the regular schedular standards 
are not adequate and therefore require consideration of 
section 3.321(b).  See VAOPGCPREC 6-96.  

He has not presented a disability picture so unusual or 
exceptional as to render impractical the application of the 
regular schedular standards.  Nor does the evidence indicate 
that the left thumb disability has markedly interfered with 
employment or resulted in frequent hospitalizations or 
inpatient care.  In this regard, the Board notes that the 
veteran testified in April 1992 that he had not been denied, 
laid off, or released from employment as a result of his left 
thumb.  Transcript, p. 5.  

Referral in this instance is therefore not warranted because 
the evidence does not indicate that the service-connected 
left thumb disability has rendered the veteran's disability 
picture unusual or exceptional, markedly interfered with 
employment, or required frequent inpatient care as to render 
impractical the application of regular schedular standards.  

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds that a preponderance of the evidence is 
against an increased evaluation for the veteran's service-
connected ankylosis of the left thumb (minor).  


ORDER

Entitlement to a rating in excess of 20 percent for ankylosis 
of the left thumb (minor) is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 
- 16 -


- 1 -


